Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on May 15, 2019.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. 
According to the first part of the analysis, in the instant case claims 1-8 are directed to a computing system, claims 9-16 are directed to a method, and claims 17-20 are directed to a non-transitory computer readable medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations detailing “a storage configured to store descriptive attributes of objects; and a processor configured to receive an identification of an object from among the objects, retrieve a plurality of descriptive attributes of the identified object from the storage and convert the plurality of descriptive attributes into an input string, and predict whether the object is a dangerous object via execution of a text-based machine learning algorithm that receives the input string as an input, wherein the processor is further configured to output information about the prediction of whether the object is dangerous” are, as drafted, processes that, under broadest reasonable interpretation, covers performance of the limitations in the mind.  
For example, a human can remember (store) descriptive attributes of objects and associate an object with those attributes when viewing the object.  A human is also capable of speaking or writing down (generating a string) the attributes and predicting if any of the attributes are dangerous.  A person walking down a street and seeing a box with “TNT” written on it is able to predict that the box may be dangerous.  Therefore, under broadest reasonable interpretation, these steps could be performed by a human mentally or with pen and paper.

Regarding dependent claim 2, the descriptive attributes comprising a plurality of chemical properties of the object are something a human can consider mentally and, therefore, can be performed by a human mentally.  TNT is short for trinitrotoluene, a chemical compound with explosive properties known to many.
Regarding claim 3, the concatenation of the descriptive attributes into a single sequence of alphanumeric characters is not detailed and could be a sentence.  Humans communicate using sentences and, therefore, the steps can be performed mentally.
Regarding claim 4, the prediction of whether the object is included within a plurality of different classes of dangerous objects are steps a human may perform mentally.  A human could see plutonium and immediately know that it is a dangerous explosive and radioactive.
Regarding claim 5, the prediction of whether the object is included within a plurality of different classes of dangerous objects of different jurisdictions are steps a human may perform mentally.  A human could see plutonium and immediately know that it is a dangerous explosive,  radioactive, and illegal to possess in different jurisdictions.
Regarding claim 6, the determination of values corresponding to the different classes of dangerous objects and indicating a probability that the object is included within a respective class of dangerous objects are steps a human may perform mentally.  The probability determination is not detailed nor are the respective classes.  A human can look at TNT and know with 100% certainty that it is explosive, and dangerous.
 Regarding claim 7, the steps regarding identifying a sub-string within the input string that has a most impact on the prediction are steps a human may perform mentally.  A human could look at a box labeled with “TNT” and emphasize that rather, than say, a shipping label.  A human could then communicate that information to others.
Regarding claim 8, the steps regarding dividing the input string in half and determining in half and determining the half with the most impact, and repeating these steps, are steps a human may perform mentally, or with pen and paper.  Like discussed in claim 7, if a human is considering a box with “TNT Dangerous” written on it and a shipping label, they can identify that the “TNT Dangerous” is more impactful than the shipping label.  They could further make a determine between “TNT” and “Dangerous” as to which is most impactful.

Independent claims 9 and 17 are similar in scope to claim 1 and rejected for the same reasons as above.  Additionally, dependent claims 10-16 and 18-20 correspond to dependent claims 2-8 and 2-4, respectively.  The dependent claims are rejected under the same rationale as above.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, the additional elements include a computing system, storage, processor, machine learning algorithm, and user interface.  These elements are recited at a high-level of generality such that they amount to no more than generic computer components; see MPEP 2106.05(d)(II).  Also, the storage/processor could be a human brain and the user interface could be speaking, visually communication by one human to another, or someone writing information down.  The machine learning algorithm does not impose meaningful limits of the claims and is tangentially related to the invention.  See MPEP 2106.(g), especially the Electric Power Group, LLC v. Alstom S.A. discussion where “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display,” was deemed insignificant extra-solution activity.  Here, rather than analyzing power grid data the instant claims consider text data and the “analysis” in Electric Power Group is similarly broad like the claimed “via machine learning.”  In the instant case, the type of algorithm is not detailed, nor is the training of the algorithm specified, and the algorithm only accepts a text string and predicts whether something present in the text string may be dangerous, which a human is very much capable of doing.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Independent claims 9 and 17 are similar in scope to claim 1 and rejected for the same reasons as above.  Claim 9, directed to a method, recites additional elements including a data store, machine learning algorithm, and user interface.  But these additional elements do not integrate the abstract idea into a practical application for the same reasons laid out with regards to claim 1 above.   Further, claim 17 recites the same additional elements as claims 1 and 9, with the addition of a non-transitory computer-readable medium.  The non-transitory computer-readable medium is a generic computer component and does not integrate the abstract idea into a practical application.
Dependent claims 2-8, 10-16, and 18-20 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components.  The text-based machine learning algorithm does not amount to significantly more because it is well-understood, routine, and conventional in the art.  Elor, et al., U.S. Patent 10,872,236 (filed September 28, 2018), column 6, lines 1-17 teaches: 

The text recognition/localization unit 114 may comprise, for example, an object detection machine learning model trained to identify locations of characters, words, lines of text, paragraphs, etc., as is known to those of skill in the art. The text recognition/localization unit 114 can identify the locations of the text in the form of bounding boxes, coordinates, etc. The text recognition/localization unit 114 can also identify the text itself within the electronic document 110.

Elor fulfills the requirements under Berkheimer and MPEP 2106.07(a)(III).  The text-based machine learning algorithm is well-understood in the art and does not amount to significantly more.
Independent claims 9 and 17 are similar in scope to claim 1 and rejected for the same reasons as above.  Dependent claims 2-8, 10-16, and 18-20 do not recite any additional elements and do not provide limitations that amount to significantly more than the judicial exception.

Status of Prior Art
The prior art does not teach the specific details found in independent claims 1, 9, and 17.  In particular, the prior art does not teach:
receive an identification of an object from among the objects, retrieve a plurality of descriptive attributes of the identified object from the storage and convert the plurality of descriptive attributes into an input string, and predict whether the object is a dangerous object via execution of a text-based machine learning algorithm that receives the input string as an input,

	The prior art teaches data storages with object attributes, and attributes that indicate danger.  See Brownell et al., U.S. Patent Application Publication 2019/0244170 figure 6B, which indicate flammability and weight warnings associated with an object.  Miller et al., U.S. Patent Application Publication 2012/0278250 teaches methods for classifying exports including items such as guns, toxins, and other dangerous products.  And, Schrade et al., U.S. Patent Application Publication 2020/0057987 teaches a machine learning system for classifying exports using an export code.  However, the prior art does not teach retrieving descriptors from storage, converting the descriptors into a text string, and then processing the text string via text-based machine learning algorithm to determine a prediction regarding whether the object is dangerous.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cichosz, “A Case Study in Text Mining of Discussion Forum Posts: Classification with Bag of Words and Global Vectors” – teaches analyzing online postings for sentiment analysis.
Kibria et al., “An analysis of Feature extraction and Classification Algorithms for Dangerous Object Detection” – teaches methods for identifying dangerous objects in images.
Torres, “Text Recognition for Objects Identification in the Industry” – teaches automatic detection and text recognition in unstructured images.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121